Abel Acosta, Court Clerk
                                                              Court of Criminal Appeals
                                                              PO Box 12308 Room 106
                                                              Capital Station           rae~rcn\\ HER n~n
                                                              Austin TX 78711           \fll YtbU Wlf:l1,.dl UU~
                                                                     '                  COURT OF CRIMINAL APJPEALS
                                                              September 24, 2015                SEP 2 9 2015
Paul Clarence Bailey
Ex-Parte


RE:    366th District Court, Collin County, Case #W-366-81879-09-HC, incomplete trial court record


Dear Court Clerk

I am notifying you that I have not received any notice concerning this court having received the trial
court's submitted Application of Writ of Habeas Corpus, with the State's Response attached pursuant to
the provisions of Articles 11.07 ofthe Texas Code of Criminal Procedure Ex-Parte 418 S.W.2d 824 826,
Texas Criminal Appeals 1967.

The record the trial court transmitted to the Appellate Court is incomplete and defective and was
forwarded prematurely. As you know, such constitutes an act requiring the application to be remanded
back to the trial court (3661h District Court in Collin County) to allow the trial judge to complete the
record by holding an evidentiary hearing resolving the issues involved in Defendant's objections
( Objection to Submission of Affidavit Pursuant to Supreme Court Ruling in Holmes v South Carolina,
126 S. Ct. 1727 (2006); - Motion to Set Aside and Vacate Void and Default Judgement(s)).

Please instruct the Trial court appropriately in this matter so as not to hold the Defendant's Application
in Obeyance any longer.      Since an Obeyance has obviously already transpired, now exceeding the 90
day period, please request these issues be resolved forthwith in order to deflect any further
deliberate indifference towards this Defendant and forbade any further illegal incarceration.

Please be aware that the Defendant is especially cognizant of the 3661h District Court's propensity to
spin their judicial merry-go-round and that this document effectuates no need for a Mandamus to
follow ... excluding perhaps one filed in the court of public opinion.

In addition, I would like to call your attention to the fact that the PDF files for the last two motions I
filed with this court will not open. I have concerns that this may constitute further obstruction of
justice since these documents are part of the public record.
I declare under penalty of perjury that the foregoing is true and correct.

Respectfully Submitted

PAUL CLARENCE BAILEY, Pro Se
TDCJ #1833504
James Lynaugh Unit
1098 South Highway 203 7
Fort Stockton, TX 79735

By:~ .._                           .
       Paul Clarence Bailey, Pro Se

Date   9/Jqf-r

                                  CERTIFICATE OF SERVICE

I certify that a correct copy of this document has been forwarded to                  Counsel                    , m
accordance with Federal Rules of Civil Procedure on this   J!f-   day of $e...pf , 2015 as follows .
                                                                            •

                                  Via U.S.P.S Certified Delivery




                                                                                                                      .•
                                       Court of Criminal Appeals
                                            P.O. Box 12308
                                         Austin, Texas 78711                          . .-"'---- --- -- -- -   . - -:'llloooi     __
                                                                                                                                                 .......
                                                                                                                                       .---"'-""'--'--
                                                                                                                       \.,..r·'        - -o---...,_.....,___




                            Collin County District Attorney Greg Willis
                                   2100 Bloomdale Rd Suite 100
                                      McKinney, TX 75071